November 22, 2010 Ms. Linda Cvrkel Branch Chief Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549 Dear Ms. Cvrkel: This letter is in response to the comment letter of the staff of the United States Securities and Exchange Commission (the “Commission”) dated November 9, 2010 (the “Comment Letter”), related to the Annual Report on Form 10-K of Denny’s Corporation (the “Company”) for the fiscal year ended December30, 2009. We have set forth below the text of the comments contained in the Comment Letter in italics, followed by the Company’s response. Form 10-K for the year ended December 30, 2009 Item 1A. Risk Factors, page 3 SEC Comment: 1. In future filings, please revise the last sentence of the first paragraph of this section to clarify that you have discussed all known material risks.Your risk factors section should only reference material risks known to you and not those that you do not anticipate or do not consider significant. Registrant’s Response: The Company acknowledges the Staff’s comment and confirms that future filings will be revised to clarify that all known material risks have been discussed. Management’s Discussion and Analysis - Liquidity and Capital Resources, page 21 SEC Comment: 2. Please revise future filings to include the estimated amount of capital expenditures for the upcoming fiscal year. Registrant’s Response: The Company acknowledges the Staff’s comment and confirms that future filings will be revised to include the estimated amount of capital expenditures for the upcoming fiscal year. Notes to the Financial Statements Note 2. Summary of Significant Accounting Policies - Gift Cards, page F-9 SEC Comment: 3. We note your disclosure that you recognize breakage on gift cards when, among other things, sufficient gift card history is available to estimate your potential breakage.Please tell us whether you have recognized any amounts related to breakage in your historical financial statements.If so, please tell us and expand your footnote in future filings to disclose in greater detail the method for which you recognize breakage, including the period over which breakage is recognized and why you believe your methodology is appropriate. Registrant’s Response: The Company began selling gift cards in the fourth quarter of 2006.Prior to 2007, we sold gift certificates.At December 30, 2009, the outstanding liabilities for gift cards and gift certificates were approximately $4.1 million and $0.3 million, respectively. We recognized $0.2 million and $0.1 million in breakage on gift cards and gift certificates combined for the years ended December 30, 2009 and December 26, 2007, respectively.No breakage was recognized during fiscal 2008.Of these amounts, approximately $123,000 of the breakage recognized during 2009 related to gift cards.All remaining amounts recognized relate to gift certificates. We evaluate breakage related to gift cards and gift certificates separately, but generally under the same methodology.Based on our historical analysis, we recognize breakage two years following the sale date of the gift card or gift certificate.Our historical data shows that after two years approximately 91% of gift cards or gift certificates sold have been redeemed and that future redemptions are insignificant.We maintain a liability for future redemptions based on a year-by-year analysis of gift cards and gift certificates outstanding, which represents approximately 5% of gift cards or gift certificates sold.We believe that the amounts recognized for breakage have been and will continue to be insignificant. The Company acknowledges the Staff’s comment and confirms that future filings will be revised to include expanded disclosure regarding our breakage methodology. - Adjustments to Previously Issued Financial Statements, page F-10 SEC Comment: 4. We note from your disclosure in Note 2 that during fiscal 2009 you recorded immaterial adjustments to correct errors in income tax accounting for the deductions of expired income tax credits and the related release of the valuation allowance established in connection with fresh start reporting on January 7, 1998.In light of the fact that these adjustments reduce net income by approximately 13% in 2008, it would appear that these adjustments have a material effect on the statement of income for that fiscal year.In this regard, please provide us more details as to the nature of these adjustments and why you believe the adjustments are immaterial.Also, please explain to us why you believe it is appropriate to correct these errors in the Form 10-K for fiscal 2009 rather than file an amendment to the Form 10-K for fiscal 2008.Additionally, considering the existence of these material errors, please reconsider your conclusion that disclosure controls and procedures were effective as of December 30, 2009 or explain to us why you believe that your conclusion on disclosure controls and procedures is appropriate. Registrant’s Response: Please find attached our memorandum that describes 1) the nature of the adjustments, 2) our consideration of and conclusions with regard to SEC Staff Accounting Bulletin No. 99, “Materiality,” 3) our accounting treatment of the related income tax adjustments and 4) our conclusions regarding the effectiveness of disclosure controls and procedures related to the adjustments. - New Accounting Standards, page F-11 SEC Comment: 5. We note your disclosure that the adoption of FASB ASC 805-10 resulted in a $2 million reduction to both your deferred tax asset and valuation allowance since you reversed only the valuation allowance related to the deferred tax asset recognized during 2009.You also note that in the prior year, you would have recognized $2 million as income tax expense with a corresponding reduction to goodwill.In light of your disclosure that subsequent to the effective date, the FASB ASC requires additional reversal of deferred tax asset valuation allowance to be recorded as a component of income tax expense, please explain to us why you did not recognize $2 million in income tax expense in 2009. Registrant’s Response: The adoption of FASB ASC 805-10 resulted in a benefit to income tax expense versus a decrease in goodwill for the reduction in valuation allowances established in connection with fresh start reporting.The reduction in the deferred tax asset resulted in $2 million of income tax expense.The reduction in the valuation allowance resulted in a $2 million benefit to income tax expense.These adjustments offset each other within income tax expense. Also, in our disclosure we stated, “in the prior year, we would have recognized $2 million as income tax expense with a corresponding reduction to goodwill.”This comment was intended to explain how the 2009 accounting for deferred tax assets would have impacted 2008if the new accounting standard had been in effect during the prior year.This comment was not intended to suggest that an adjustment should have been recorded in 2008.Additionally, this comment did not relate to the adjustment referred to in Comment 4.We do not expect that this comment will be included in future filings. Note 5. Goodwill and Other Intangible Assets, page F-14 SEC Comment: 6. Please revise your footnote in future filings to include all disclosures required by ASC 350-20-50-1 regarding the changes in the carrying amount of goodwill for each period for which a balance sheet is presented. Registrant’s Response: The Company acknowledges the Staff’s comment and confirms that future filings will be revised to include all disclosures required by ASC 350-20-50-1 regarding changes in the carrying amount of goodwill for each period for which a balance sheet is presented. SEC Comment: 7. Also, please revise your footnote to disclose your accounting policy relating to your treatment of costs incurred to renew or extend the term of recognized intangible assets pursuant to ASC 350-30-50-2(c). Registrant’s Response: The Company acknowledges the Staff’s comment and confirms that future filings will be revised to include our accounting policy relating to the treatment of costs incurred to renew or extend the term of recognized intangible assets pursuant to ASC 350-30—50-2(c). Note 9. Fair Value of Financial Instruments, page F-17 SEC Comment: 8. We note from your disclosures in Note 2 and Note 15 that you have cash-settled restricted stock and performance units which are both classified as liabilities on the balance sheet and adjusted to fair value at each balance sheet date.As these are liabilities measured at fair value on a recurring basis, they appear to be included in the scope of SFAS 157.Please revise the notes to the financial statements in future filings to include the disclosure requirements on paragraph 32 of SFAS No. 157 as it relates to these liabilities. Registrant’s Response: The Company acknowledges the Staff’s comment; however we do not believe the cash-settled restricted stock and performance units are included in the scope of SFAS 157.SFAS 157 paragraph 2 states that “This Statement does not apply under accounting pronouncements that address share-based payment transactions: FASB Statement 123 (revised 2004), Share-Based Payment, and its related interpretive accounting pronouncements that address share-based payment transactions.ASC 820-10-15-2provides guidance on Subtopics not within scope and states that the “guidance in the Fair Value Measurements and Disclosures Topic does not apply as follows: a. Under accounting principles that address share-based payment transactions (see Topic 718 and Subtopic 505-50).” Note 14. Income Taxes, page F-24 SEC Comment: 9. We note that in fiscal 2009 the statutory provision rate was significantly reduced by a portion of net operating losses, capital losses and unused income tax credits resulting from the establishment or reduction in the valuation allowance.Please provide us details of this amount and explain to us why you believe this adjustment is appropriate. Registrant’s Response: During 2009, the statutory provision rate included a 35% reduction principally related to the reversal of valuation allowances associated with the utilization of net operating losses, temporary differences and alternative minimum tax credits during the year.Specifically, the Company recorded a $6.6 million, or 15%, reduction related to net operating losses, an $8.2 million, or 19%, reduction related to temporary differences and a $0.9 million, or 1%, reduction related to alternative minimum taxes.These adjustments to the statutory provision are required under the provisions of ASC 740. Note 20. Quarterly Data (Unaudited), page F-30 SEC Comment: We note that your table of quarterly financial information for fiscal 2008 includes a note that net income in the first, second and third quarters has been adjusted from amounts previously reported to reflect certain adjustments discussed in Note 2.Please note that when amounts included in this disclosure vary from the amounts previously reported on the Form 10-Q filed for any quarter, Item 302(A)(2) of Regulation S-K requires you to reconcile the amounts given with those previously reported and describe the reason for the difference.We believe that you should separately show the amounts previously reported and the adjusted amounts in addition to explaining reason for each difference.Please revise in future filings, as applicable. Registrant’s Response: The Company acknowledges the Staff’s comment and confirms that future filings will be revised, as applicable, to include a reconciliation of the previously reported quarterly financial information in accordance with Item 302(A)(2) of Regulation S-K. Definitive Proxy Statement on Schedule 14A Annual Cash Incentives, page 22 SEC Comment: We note that your compensation committee reviews competitive compensation market analysis of published surveys to determine the compensation levels of your named executive officers.In future filings, to the extent the compensation committee is benchmarking compensation against surveys and such benchmarking is a material consideration to the committee’s determination of compensation levels, please identify the component companies.Please confirm that you will comply with this comment in future filings. Registrant’s Response: Our Compensation Committee typically benchmarks compensation of Company executive officers against a restaurant industry peer group (which we identify).The Compensation Committee does also review survey data, but only as a general market check.The Company acknowledges the Staff’s comment and confirms that to the extent the Compensation Committee benchmarks against any of the component companies in survey data, it will, in future filings, identify such companies. On behalf of the Company, the Company acknowledges that (i) it is responsible for the adequacy and accuracy of the disclosure in the filing; (ii) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and (iii) the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We believe the details discussed in this response to your letter sufficiently address the comments raised.However, we are available to discuss this matter further. Respectfully, /s/ F. Mark Wolfinger F. Mark Wolfinger Executive Vice President Chief Administrative Officer and Chief Financial Officer Exhibit 1 Denny’s Corporation SAB 99 Analysis – Income Tax Issue November 2009 Updated November 2010 Purpose To document the Company’s SAB 99 analysis of the income tax/goodwill adjustment identified in the fourth quarter of 2009. Background On January 7, 1998, the Company emerged from Chapter 11 bankruptcy. As part of the fresh start accounting, we recorded a full valuation allowance against certain deferred tax assets including Work Opportunity Tax Credits (WOTC) generated between 1989 and 1994.The WOTC expires after 15 years; however, current tax law allows us to take a deduction for the expired credits in the year subsequent to expiration. As the WOTC started to expire in 2004, we began to take the allowed deduction in the subsequent year. Accordingly, we took deductions in 2005, 2006, 2007 and 2008. As noted in FASB ASC 852-10-45-20 (prior authoritative literature: paragraph 38 of SOP 90-7, Financial Reporting by Entities in Reorganization under the Bankruptcy Code), the income tax benefit from the release of a valuation allowance established at the date of reorganization for deferred tax assets of pre-reorganization deductible temporary differences and carryforwards should be recognized as follows: · First, reduce to zero reorganization value in excess of amounts allocable to identifiable assets, · Second, reduce to zero other intangible assets, · Third, increase additional paid-in capital. However, the elimination of a valuation allowance related to an acquired tax benefit as a result of the elimination of the deferred tax asset should not be recorded as an adjustment to goodwill (pre-Codification SFAS 109, Accounting for Income Taxes, paragraph 30). For example, an acquired operating loss carryforward may expire subsequent to an acquisition. If a valuation allowance had been recognized for the related deferred tax asset in the acquisition accounting, both the deferred tax asset and the related valuation allowance would be eliminated upon expiration of the carryforward with no adjustment to goodwill. Therefore, as the valuation allowance had been recognized for the WOTC in the fresh start accounting, both the deferred tax asset and the related valuation allowance related to the WOTC were eliminated upon expiration with no adjustment to goodwill. The deduction we took in the subsequent year was considered to be an event that occurred subsequent to fresh start accounting where deductions are separated from tax credits within the Internal Revenue Code. Accordingly, we did not consider it appropriate to continue to trace forward the fresh start reporting tax credit subsequent to expiration. Effective January 1, 2009, the Company adopted ASC 805 (prior authoritative literature: SFAS 141R, Business Combinations). ASC 805 requires that any additional reversal of deferred tax asset valuation allowance established in connection with ourfresh start reporting on January 7, 1998 be recorded as a component ofincome tax expense rather than as a reduction to the goodwill established in connectionwith the fresh start reporting. Accordingly, upon adoption of ASC 805, the Company has properly recorded the reversal of the valuation allowance for the WOTC deduction as acomponent of income tax expense. Issue #1 Assessment of Adjustment During the fourth quarter of 2009, the Company, along with its external auditors, reviewed its accounting treatment for the WOTC and whether or not it should record a reduction to goodwill in the year the deduction is taken.Specifically, we referred to ASC 740-10-55-37 and the related ASC Example 20 (prior authoritative literature: paragraphs 243-244 of SFAS 109, Accounting for Income Taxes), which notes that there may be situations where the use of an operating loss or tax credit carryforward does not result in the recognition of a tax benefit, because that carryforward is essentially replaced by a deductible temporary difference. Because the requirements for recognition of acquired tax benefits are the same, whether those benefits are associated with deductible temporary differences or carryforwards, an acquiring enterprise would need to continue to trace forward an intervening transaction reported for tax purposes that results in the replacement of an acquired carryforward (the benefit of which was not recognized at the acquisition because of the establishment of a valuation allowance) by a deductible temporary difference. Based on our analysis of the references stated previously, we have concluded that the deductions taken in the subsequent year cannot be separated from the tax credits for which fresh start accounting applies. Accordingly, we should have recorded a write off to goodwill in the year the deduction was taken. Guidance In assessing materiality for the correction of an error, a company must consider the factors discussed in SEC Staff Accounting Bulletin No. 99, Materiality (SAB 99). The Company also considered the following guidance: · SEC Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatement when Quantifying Misstatement in Current Year Financial Statements · ASC 250 (prior authoritative literature: SFAS No. 154, Accounting Changes and Error Corrections) SAB 99 Analysis The following table summarizes the impact of the error in each affected period: Total As reported: Net income before taxes $ $ $ Provision for income taxes Net income $ $ $ Basic EPS $ $ $ Diluted EPS $ $ $ Adjustment: Tax adjustment $ As adjusted: Net income before taxes $ $ $ Provision for income taxes Net income $ $ $ Basic EPS $ $ $ Diluted EPS $ $ $ In determining the materiality of the adjustment, we considered the following factors to be of particular importance.Each of these factors is discussed in further detail below: · The proposed adjustment does not affect any financial trends. · The Company has not been a tax paying entity over the previous three years; accordingly, income tax expense reported in the financial statements is not an important metric to users of the financial statements. The following statement was included in a 2006 analyst report “We do not yet believe EPS is a meaningful indicator for valuing Denny’s, as is it likely there are still several below-the-line items, including an abnormal tax rate.” · In each of Company's analyst reports, the key metrics used to calculate the company’s valuation and give estimates are Adjusted Income Before Taxes, EBITDA and Adjusted EBITDA. None of the analysts covering the Company use operating income or net income as a key metric without some level of adjustment. · Upon adoption of SFAS 141R (effective January 1, 2009), any additional reversal of deferred tax asset valuation allowance established in connection with the Company’sfresh start reporting on January 7, 1998 is recorded as a component ofincome tax expense rather than as a reduction to the goodwill.Accordingly, upon adoption of SFAS 141R, the Company should record the reversal of the valuation allowance for the WOTC deductionas a component of income tax expense. 2 Below is the detailed SAB 99 analysis: Applicable Quantitative Measures The table below details the quantitative impact on a percentage basis of the proposed adjustments to record income tax expense and write-off goodwill. Fiscal Year * Annual Impact of Error: Rollover $ $ $ Iron Curtain Impact under Rollover Method: Provision for Income Taxes % % % Net Income % % % Goodwill % % % Total Assets % % % Shareholders' Deficit -0.7
